United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.:000-51821 Lake Shore Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) United States 20-4729288 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 125 East Fourth Street, Dunkirk, NY 14048 (Address of Principal Executive Offices, including zip code) (716) 366-4070 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:Common Stock, $0.01 par value per share Name of each exchange on which registered:Nasdaq Global Market. Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
